Citation Nr: 1603037	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-26 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability, and if so, whether service connection is warranted.

2.  Entitlement to an increased rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to February 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from February 2011 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, regardless of the determination reached by the RO in August 2011 with respect to whether new and material evidence has been received to reopen the cervical spine claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In November 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issues of service connection for a cervical spine disability and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2006 Board decision that denied service connection for a cervical spine disability was not appealed; the decision is final.

2.  Some of the evidence received since that prior denial relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim seeking entitlement to service connection for a cervical spine disability was previously denied in a February 2006 Board decision.  Because the Veteran did not appeal the decision to the U.S. Court of Appeals for Veterans Claims (Court) or request reconsideration, the decision is final.  38 U.S.C.A.          §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered at the time of the February 2006 Board decision consisted of the Veteran's service treatment records, VA and private treatment records, and a VA examination report.  The Board denied the claim because the medical evidence did not showing a link between the Veteran's cervical spine disability and service.  

The evidence received since that time includes statements from a private physician, Dr. Dailey, that the Veteran's cervical spine disability resulted from an in-service fall while moving boulders, and treatment notes from another private physician, Dr. Hammond, which also indicate that the Veteran suffered a severe neck injury as a result of that incident.  Such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, as such evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material, and the claim for service connection for a cervical spine disability is reopened.  


ORDER

The claim for service connection for a cervical spine disability is reopened, and to this extent only the appeal is granted.


REMAND

Although the Board has reopened the claim for service connection for a cervical spine disability, that does not end the inquiry.  Rather, consideration of the claim on the merits is required.  The Board finds that additional development is necessary prior to adjudication of the claim.

In April 2011, the Veteran was afforded a VA examination in connection with this claim.  The examiner opined that it was unlikely that the cervical spine disability resulted from the in-service fall because the Veteran did not complain of neck pain in service and had several post-service mechanisms of injury, including a 2007 motor vehicle accident.  In July 2011, the examiner provided an addendum opinion, clarifying that the cervical spine condition was not likely a result of the service-connected lumbar spine condition.  

Although secondary service connection may be established if the secondary condition was caused by a service-connected disability, it may also be established for the degree of disability resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2015), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing   the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2015).

As an aggravation opinion has not been obtained, the claim must be remanded to obtain such.

With respect to the claim for an increased rating for bilateral hearing loss, the  Board notes that entitlement to a compensable rating was denied in a February 2011 rating decision.  The Veteran submitted a notice of disagreement in March 2011.  Although a subsequent rating decision in October 2011 increased his evaluation to 10 percent, no statement of the case (SOC) appears to have been issued.  As the increase for hearing loss to 10 percent was not a total grant on appeal, an SOC is required.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

While VACOLS shows an SOC was issued on October 25, 2011, the only SOC in the claims file on that date pertains to the cervical spine disability.  Accordingly,    if an SOC on the hearing loss claim was actually provided to the Veteran but has not been associated with the claims file, such document should be place in the claims file, and no further action is necessary in the absence of a timely substantive appeal having been filed.  However, if there is no SOC available on the hearing loss issue, then one should be provided to the Veteran on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should  be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from October 2014 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a cervical spine examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability has  been caused by his service-connected lumbar degenerative disc disease with spondylosis of L-5.  Please explain why or why not.  

b. If not caused by the lumbar spine disability, the examiner should provide an opinion as to whether it is at least as likely as not that the cervical spine disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his lumbar spine disability.  Please explain why or why not.  

c. If the examiner finds that the Veteran's cervical spine disability has been permanently worsened beyond normal progression (aggravated) by the lumbar spine disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of cervical spine disability that is attributed to the lumbar spine disability.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for a cervical spine disability.   If the benefits sought         on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

4. If an SOC was, in fact, issued for the appeal concerning increased rating for hearing loss, such document must be placed in the claims file.  If no  SOC on the hearing loss claim can be found, then the AOJ should provide an SOC on the issue of increased rating for bilateral hearing loss so that the Veteran may have the opportunity to perfect an appeal on that issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


